419 F.2d 129
James M. SINCLAIR, Jr., Plaintiff and Appellant,v.Anna Rosa BOUGHTON, etc., Defendant and Appellee.
No. 22005.
United States Court of Appeals Ninth Circuit.
June 3, 1969.

Michael Korn, Reseda, Cal., for plaintiff-appellant.
Thomas P. Burke, Los Angeles, Cal., for defendant-appellee.
Before CHAMBERS, DUNIWAY and ELY, Circuit Judges.
ORDER
PER CURIAM.


1
Jurisdiction of this action was based on diversity of citizenship, 28 U.S.C. 1332.  Plaintiff alleged that he was a citizen of California and that defendant was a citizen of the province of Ontario, Canada.  The trial judge correctly found that defendant was a citizen of California.  Thus, there was no jurisdiction.  The action was dismissed on that ground, among others.  We do not pass upon the other grounds.


2
Affirmed.